Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 15/573375     Attorney's Docket #: 20162.0226USWO 
Filing Date: 3/6/2018; claimed foreign priority to 5/11/2015
					
Applicant: Fukagawa et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 12/23/2020 has been acknowledged.
Claims 6, 10 and 12 have been cancelled.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;


Extensive mechanical and design details of apparatus should not be given.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	For example, in the abstract, in line 1, the phrase “The present invention aims to provide” should be deleted and the word “an” should be changed to –An--.  
In the abstract, line 5, the phrase “The invention relates to” should be deleted and the word “an” should be changed to --An--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-5, 7-9, 11 and 13-26 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	In regards to claim 1, line 4, the phrase “the electrodes” lacks proper antecede basis. 

In regards to claim 1, lines 26, the phrase “the hydrocarbon compounds having a ring structure” is confusing to if this is another “ring structure” or referring to the previously mentioned “the hydrocarbon compounds having a ring structure” in line 15 stating “hydrocarbon compounds having a ring structure.”  The line 26, “ring structure” should probably be --The hydrocarbon compounds having the ring structure--.
In regards to claim 2, line 5, it is unclear and confusing if the phrase “the backbone” lacks proper antecedent basis.
In regards to claim 13, line 3, the phrase “preparing an organic thin film” is confusing to if this is another “organic thin film” or referring to the previously mentioned organic thin film is in claim 1 stating “an organic thin film.”  The line 3, “organic thin film” should probably be –preparing the organic thin film--. 
In regards to claim 14, lines 17, the phrase “the hydrocarbon compounds having a ring structure” is confusing to if this is another “ring structure” or referring to the previously mentioned “the hydrocarbon compounds having a ring structure” in line 7  stating “hydrocarbon compounds having a ring structure.”  The line 17, “ring structure” should probably be --The hydrocarbon compounds having the ring structure--.
 In regards to claim 16, lines 17, the phrase “the hydrocarbon compounds having a ring structure” is confusing to if this is another “ring structure” or referring to the previously mentioned “the hydrocarbon compounds having a ring structure” in line 7  stating “hydrocarbon compounds having a ring structure.”  The line 17, “ring structure” should probably be --The hydrocarbon compounds having the ring structure--.
In regards to claim 17, line 5, it is unclear and confusing if the phrase “the backbone” lacks proper antecedent basis.
	In regards to claim 21, line 4, the phrase “the electrodes” lacks proper antecede basis. 
Applicant should thoroughly check the claims for other possible antecedent basis issues as shown above to prevent from further confusion. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 15 and 16, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (U.S. Patent # 5,817,430) (“Hsieh”) in view of Hsiao et al. (U.S. Patent Application Publication # 2004/0113542) (“Hsiao”), as evidenced by Lavrentiev et al., “A theoretical Investigation of the Low Lying Electronic Structure of Poly(p-phenylene vinylene)” (“Lavrentiev”).  
As to claim 14, Hsieh discloses an organic thin film (col. 3, line 58) at least comprising: a first material, embodied as a poly(phenylene vinylene) (col. 3, lines 48-55, “…poly(arylene vinylene)…Ar is a 1,4-phenylene compound…), which is an organic material having an acid dissociation constant pKa of 1 or greater (col. 3, lines 52-54, “…where X and X’ are electron withdrawing groups, I-H is a materials (sic) containing at elast oen acidic proton with its pKa values in the range of from about 4 to about 25…”)’ and a second material which transports an electron col. 18, lines 52-67, “Another embodiment of the present invention relates to the fabrication of light-emitting devices using the soluble side chain poly(p-phenylene vinylene) and analogous polymers disclosed herein….(6) optionally depositing a molecular or polymeric electron transport layer on the film…”), wherein the first material poly(phenylene vinylene), is a hydrocarbon compound consisting of a ring structure, and is also a hydrocarbon compound consisting of a compound in which multiple ring structures are bonded via a C1-C20 (specifically C2) hydrocarbon as a linking group, as evidenced by Lavrentiev et al., Figure 1.  (Shown in previously action of figure 1)
Hsieh does not disclose expressly that the first material (embodied as poly(phenylene vinylene)) and the second material (embodied as an electron transport material) are mixed in the same layer, thus forming a coating composition,  Hsiao, Figure 2, discloses ([0031]) an anode layer 34, an organic layer (204) comprises a hole transport material (HTM) on the anode, a mixed region of HTM and electron transport material (ETM) on the HTM, and an ETM layer on the mixed layer.    Hsiao further discloses that the HTM material may be formed from poly(phenylene vinylene) ([0031], 
	As to claim 15, Hsieh discloses (col 3, lines 52-54, “…where X and X’ are electron withdrawing groups, R-H is a materials (sic) containing at least one acidic proton with its pKa values in the range of from about 4 to about 25…”) that the acid dissociation constant pKa of the first material may be 11 or greater.

Allowable Subject Matter
	Claims 1-5, 7-9, 11, 13 and 16-26 appear to contain allowable subject matter and may be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112 and to include all of the limitations of the base claim and any intervening claims.  Any such indication as to the allowability of these claims is reserved until which time a suitable response is filed.

Response
 	Applicant's arguments filed 12/23/2020 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

 "in claim 1, 13" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










4/7/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826